DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 01/20/2021.
	Claims 1-20 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-11, is acknowledged.
	Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 02/13/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

4.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2009/0039495)
Regarding claim 1, Yamashita discloses a display device comprising: 

a display structure (comprising pixel electrode 13, liquid crystal layer 40) disposed in the display area of the lower substrate 10;  
an upper substrate 22 disposed on the display structure in the display area, and facing the lower substrate 10;  
pad electrodes 14a (fig. 4) disposed in the pad area of the lower substrate 10 and spaced apart from each other in a first direction parallel to a top surface of the lower substrate;  
a conductive film member 60 including conductive balls 61 disposed on the pad electrodes 14a, the conductive film member 60 having a first area overlapping the pad electrodes 14a and a second area not overlapping the pad electrodes 14a; and  
a film package 50, 51, 80, 81 disposed on the conductive film member 60 and including bump electrodes 51, 81 overlapping the first area of the conductive film member, 
wherein the shape of the conductive balls 61 disposed in the first area is different from those disposed in the second area (see fig. 4).  

Regarding claim 2, Yamashita discloses the display device of claim 1, wherein the conductive balls 61 are arranged in the first direction and a second direction orthogonal to the first direction, and are spaced apart from each other at equidistant intervals.  See fig. 4.



Regarding claim 4, Yamashita discloses the display device of claim 2, wherein:  
	the conductive balls 61 include:
		first conductive balls 61 disposed in the first area (overlapping with the pad electrodes 14a); and
		second conductive balls 61 disposed in the second area (not overlapping with the pad electrodes 14a); and
	a diameter of each of the first conductive balls 61 in a third direction perpendicular to the first and second directions is less than a diameter of each of the second conductive balls in the third direction.  See fig. 4.

	Regarding claim 5, Yamashita discloses the display device of claim 4, wherein a portion of each of the first conductive balls 61 directly contacts at least one of the pad electrode and the bump electrode.  See fig. 4.

	Regarding claim 6, Yamashita discloses the display device of claim 1, wherein the conductive film member 60 further includes a film layer 60 partially covering the conductive balls.  See figs. 4, 22, 24.



	Regarding claim 8, Yamashita discloses the display device of claim 6, wherein:  
	the film layer disposed in the first area has a first thickness and exposes at least a portion of each of the conductive balls 61 disposed in the first area; and 
the film layer disposed in the second area has a second thickness greater than the first thickness and covers the conductive balls 61 disposed in the second area.  See figs. 4, 22, 24.

Regarding claim 9, Yamashita discloses the display device of claim 1, wherein the film package further includes a base substrate 80 disposed on the bump electrodes.  See fig. 22.

Regarding claim 10, Yamashita discloses the display device of claim 9, wherein:  
the conductive film member 60 electrically connects the film package and the pad electrodes disposed in the first area; and  
a top surface of the conductive film member disposed in the second area is spaced apart5from a bottom surface of the base substrate.  See fig. 4, 22, 24.



Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 10, 2021